Citation Nr: 1825673	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to March 29, 2013, for the award of a temporary 100 percent rating for prostate cancer residuals with asymptomatic surgical scar, to include the issue of entitlement to an effective date prior to March 29, 2013, for the award of service connection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1967 to March 1970. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Hartford, Connecticut, Regional Office (RO). In May 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1.  The Veteran underwent a prostatectomy by a private medical provider on September 19, 2012.

2.  The Veteran submitted a Veteran's Application for Compensation and/or Pension (VA Form 21-526) requesting service connection for prostate cancer which was received by VA on March 29, 2013.

3.  No formal claim, informal claim, or other communication requesting service connection for prostate cancer was received by VA prior to March 29, 2013.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to March 29, 2013, for the award of service connection for prostate cancer residuals with asymptomatic surgical scar have not been met. 38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. § 3.155 (2013); §§ 3.102, 3.159, 3.326(a), 3.400 (2017).

2.  The criteria for assignment of an effective date prior to March 29, 2013, for a temporary 100 percent award for prostate cancer residuals with asymptomatic surgical scar have not been met. 38 U.S.C. §§ 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. § 3.155 (2013); §§ 3.102, 3.159, 3.326(a), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for the effective date and initial rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analysis

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor. 38 U.S.C. § 5110(a) (2012). The effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later. 38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (2017).

During the relevant time period in this case, VA regulation provided that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2013). 

The provisions of 38 C.F.R. § 3.157(b)(1) direct that, once a formal claim for compensation has been allowed or disallowed for the reason that the service-connected disability is not compensable in degree, receipt of certain clinical documentation will be accepted as an informal claim for increased benefits or an informal claim to reopen, and the date of such record will be accepted as the date of receipt of a claim. As the claim in issue is the Veteran's original claim for service connection, the informal claim provisions of 38 C.F.R. § 3.157 are not for application in this case. 

The Veteran underwent a prostatectomy on September 19, 2012. He underwent the procedure at a private, non-VA medical facility. The record does not indicate that VA was then aware of procedure or that the Veteran had prostate cancer. The Veteran did not communicate to VA that he had prostate cancer or that he wished to file a claim for service connection for prostate cancer residuals until he submitted his claim for service connection, along with surgical records from his prostatectomy, which VA received on March 29, 2013. 

Private treatment records indicate that the Veteran was diagnosed with prostate cancer in July 2012. This was the date entitlement to service connection arose. However, the Veteran's claim for service connection was received by VA on March 29, 2013. As the date of claim is the later of the two, March 29, 2013, is the proper effective date for service connection and an earlier effective date is denied.

The Veteran argues that the temporary 100 percent rating for prostate cancer residuals should be dated as of his prostatectomy. Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). Diagnostic Code 7528 provides ratings for prostate cancer. A 100 percent temporary rating is assigned for 6 months following surgery. 

However, the Veteran's prostate cancer was not service connected until March 29, 2013, and, he therefore would not be entitled to a rating of any kind, including the temporary 100 percent rating, until the effective date of service connection. Therefore, he was not entitled to a temporary 100 percent rating until March 29, 2013, and an earlier effective date for the temporary 100 percent rating is denied.

The Board is sympathetic to the Veteran's report that he was overwhelmed with his prostate cancer diagnosis, was recovering from his surgery, and was unaware that he should apply for service connection. The law is, however, clear on the issue of the effective date and the Board has no discretion to grant an earlier date.


ORDER

An effective date prior to March 29, 2013, for the award of service connection for prostate cancer residuals with asymptomatic surgical scar, is denied.

An effective date prior to March 29, 2013, for the award of a temporary 100 percent rating for prostate cancer residuals with asymptomatic surgical scar, is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


